Citation Nr: 0705489	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-25 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in October 
2004, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.

A hearing was held on May 25, 2004, in Boston, Massachusetts, 
before Robert E. Sullivan, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A cardiovascular disorder did not manifest in service or 
to a compensable degree within one year thereafter and has 
not been shown to be causally or etiologically related to 
military service.




CONCLUSION OF LAW

A cardiovascular disorder was not incurred in active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
November 2002, prior to the initial decision on the claim in 
February 2003, as well as in November 2004 and March 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the November 2002 and November 2004 letters 
stated that the evidence must show that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the 
July 2003 statement of the case (SOC) and the July 2006 
Supplemental Statement of the Case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2002, November 2004, 
and March 2005 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim and that VA was requesting all records held 
by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2002, November 2004, and March 2005 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The November 2002 and November 2004 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the November 2002, 
November 2004, and March 2005 letters informed the veteran 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency, and the November 2004 letter further 
stated that it was still his responsibility to support his 
claim with appropriate evidence.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a 
cardiovascular disorder, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
pertaining to disability ratings and effective dates, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board concludes 
below that the veteran is not entitled to service connection 
for a cardiovascular disorder.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  He was also afforded a VA 
examination in November 2004, and he was provided the 
opportunity to testify at a hearing before the Board.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a 
cardiovascular disorder.  The veteran's service medical 
records indicate that he sought treatment in June 1971 with 
complaints of chest pain and difficulty breathing.  He was 
hospitalized and assessed as having primary myocardial 
disease, possible cardiomyopathy versus myocarditis versus 
idiopathic hypertrophic aortic stenosis with mitral valve 
disease to be ruled out.  He was then air evacuated to 
another hospital for further evaluation and to determine the 
need for cardiac catheterization and physiologic studies.  
Following that hospital course and diagnostic testing, the 
veteran was discharged with his diagnoses listed as probable 
cardiomyopathy versus recent perimyocarditis, exercise 
induced mitral regurgitation, normal sinus rhythm;, binger 
drinker, smoker, hyperuricemia, and a lipid disorder.  In 
September 1971, it was noted that the veteran was returning 
to duty following a two month stay, including 45 days of 
convalescent leave.  He was advised of his disorder, which 
included cardiomyopathy possibly secondary to drinking or to 
a lipid disorder.  The treating physician did not believe 
that the veteran had arteriosclerotic heart disease, but 
commented that it was not unheard of for people his age and 
that a lipid disorder would suggest it as a rather prominent 
possibility.  The veteran returned for treatment in October 
1971 at which time he was diagnosed with cardiomyopathy that 
was possibly alcohol induced as well as type 2 lipid disease.  
It was later noted in December 1971 that a cardiac 
catheterization was not performed because the treating 
physician did not believe that a cardiac disease was present.  
The veteran subsequently returned to full duty, and he was 
later seen again in January 1972 and May 1972.  

Nevertheless, the Board notes that the remainder of the 
veteran's service medical records were negative for any 
complaints, treatment, or diagnosis of a cardiovascular 
disease.  In fact, his July 1972 separation examination found 
his heart and vascular system to be normal, and the examining 
physician indicated that he did not hear the holosystolic 
murmur referenced in the past and noted that the diagnosis of 
"cardiomyopathy" was questionable.  The veteran was also 
seen in September 1972 and November 1972 at which time he 
stated that he was feeling well with the exception of 
intermittent chest pain.  The September 1972 treating 
physician further stated that the veteran's myocardiopathy 
seemed to be improving.  Thus, any symptomatology the veteran 
may have experienced in service appears to have been acute 
and transitory and to have resolved without residuals prior 
to his separation.

Moreover, the veteran did not seek treatment until many 
decades following his separation from service.  In fact, a 
January 1973 VA examination assessed him as having only a 
history of myocarditis, and private medical records dated in 
January 1994 document the veteran as reporting that his 
current symptomatology only began four years earlier.  In 
particular, it was noted that he did not have any major 
difficulties following his symptomatology in service until 
the time of his admission in January 1994.  Therefore, the 
Board finds that a cardiovascular disorder did not manifest 
in service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
cardiovascular disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of a cardiovascular disorder is itself evidence 
which tends to show that a cardiovascular disorder did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence establishing that a 
cardiovascular disorder manifested during service or within 
close proximity thereto, the medical evidence does not show 
the veteran to have a current cardiovascular disorder that is 
related to his military service.  As discussed above, the 
veteran did not have any complaints, treatment, or diagnosis 
of a cardiovascular disorder for many decades following his 
separation from service.  In addition, the November 2004 VA 
examiner reviewed the veteran's claims file and stated that 
he did not find any evidence of cardiomyopathy on physical 
examination.  He did note that there was evidence of a 
mechanical valve and hypertension; however, he also observed 
that the veteran was a former smoker and a drinker and opined 
that his disorder was not a service-connected disability.  
Nevertheless, the examiner requested an echocardiogram and 
lipid panel noting that the veteran had elevated cholesterol 
in the 1970s and that such a condition might lead to cardiac 
disease.  Following those diagnostic tests, the examiner 
wrote an addendum to his November 2004 VA examination report 
in which he concluded that the veteran's valvular heart 
disease is not related to his military service.  Therefore, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim for service connection for a 
cardiovascular disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a cardiovascular disorder is not warranted.  
Although the veteran's contends that he currently has a 
cardiovascular disorder that is related to service, the 
veteran is not a medical professional, and therefore his 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Service connection for a cardiovascular disorder is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


